
	
		II
		110th CONGRESS
		1st Session
		S. 273
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to authorize the Secretary of Health and Human Services to negotiate for lower
		  prices for Medicare prescription drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Drug and Health
			 Improvement Act of 2007.
		2.Negotiating fair
			 prices for medicare prescription drugs
			(a)Negotiating
			 fair prices
				(1)In
			 generalSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is
			 amended by striking subsection (i) (relating to noninterference) and by
			 inserting the following:
					
						(i)Authority To
				negotiate prices with manufacturersIn order to ensure that
				beneficiaries enrolled under prescription drug plans and MA–PD plans pay the
				lowest possible price, the Secretary shall have authority similar to that of
				other Federal entities that purchase prescription drugs in bulk to negotiate
				contracts with manufacturers of covered part D drugs, consistent with the
				requirements and in furtherance of the goals of providing quality care and
				containing costs under this
				part.
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of enactment of this Act.
				(b)HHS reports
			 comparing negotiated prescription drug prices and retail prescription drug
			 pricesBeginning in 2008, the Secretary of Health and Human
			 Services shall regularly, but in no case less often than quarterly, submit to
			 Congress a report that compares the prices for covered part D drugs (as defined
			 in section 1860D–2(e) of the Social Security
			 Act (42 U.S.C. 1395w–102(e)) negotiated by the Secretary pursuant to
			 section 1860D–11(i) of such Act (42 U.S.C. 1395w–111(i)), as amended by
			 subsection (a), with the average price a retail pharmacy would charge an
			 individual who does not have health insurance coverage for purchasing the same
			 strength, quantity, and dosage form of such covered part D drug.
			
